DETAILED ACTION
This action is responsive to the Request for Continuation filed on 11 August 2021. Claims 1-12, 14-20 are pending in the case. Claims 1 and 10 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 11 August 2021 has been entered.
Applicant’s Response
In Applicant’s response dated 11 August 2021 (hereinafter Response), Applicant amended Claims 1, 5, 7, 10; cancelled Claims 12 and 21; Amended the Disclosure; and argued against the objections and/or rejections previously set forth in the Office Action dated 11 February 2021 (hereinafter Previous Action).
Response to Amendment/Arguments
Examiner notes that Applicant’s response appears to incorrectly identify the instant application as 16/826,686.
Applicant's amendment to the disclosure is acknowledged.
Applicants’ amendment to claims 1, 5, 7, 10 to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant's amendment to the disclosure, the objection to the disclosure is respectfully withdrawn.
In response to Applicant's cancelation of claim 12 and 21, the previous 35 U.S.C. § 112 rejection(s) of the claim(s) is rendered moot.
Applicant’s arguments with respect to the amendment to independent claim 1 (see Response starting page 10) and MANN are not persuasive.  
Applicant argues on page 11 that in MANN “there is no teaching or suggestion of a browser engine that itself provides API functionality to a web application” however the relevant limitation of claim 1 reads the browsing engine consisting of… one or more extension libraries that provides an application programming interface for executable scripts… and as previously explained, during the execution of a browser on a processor, once the browsing engine reads (loads) a library, that browsing engine is reasonably assumed to “consist of” (contain, have available to use, provide the functionality for) the application programming interface (API) of that library. MANN teaches multiple libraries (e.g. remote library 52 and local library 44), such that [0029] individual device elements are provided as standalone code that can be individually programmed, pre-written for use, as in a library, customized in their function and appearance in screens, and interconnected to provide information to a user as well as monitoring and control functions. Further. MANN makes clear [0085] Upon loading the run-time components, the run-time environment loads the application as indicated at step 192. Loading the application instantiates all device elements required for the various views. In other words, during run time, the library of device elements needed to present the views is loaded into the application (in this case, the browser).
It is further noted that MANN explicitly states that [0031] The run-time environment includes or provides access to device elements 18. The device elements 18 are software components that may include any accessible or configurable element in a software environment. For example, the device elements 18 include software components, such as "ActiveX" controls or" .NET" components that are managed by the run-time environment 14. [0032] … Device elements generally include four features: properties, methods, connections (or connection points) and communications interfaces. 
MANN further explicitly states [0051] access is provided directly to the resident library 44 and/or operating system 38 and application 40 via a browser 48 or similar application. 
Applicant further argues on page 11 that MANN “teaches away from the claimed invention insofar as it requires a ‘standard’ web browser which is not the same thing as the browser engine…built to run on reduced-power hardware.”  Note that nothing in the claim as presented requires “reduced-power hardware”, merely a display device with structural components which can display a user interface for an embedded device. 
While MANN does state [0060] the HMI 26 or an external configuration station (e.g., PC 46) may utilize such pages by employing a standard browser program 48. (referring to the viewing of markup language pages), the HMI 26 is not limited to only using a “standard browsing program” (see e.g. [0051] For example, access is provided directly to the resident library 44 and/or operating system 38 and application 40 via a browser 48 or similar application.; [0055] The design-time environment 16 is displayed in a browser 48 (e.g., Web browser or other general purpose viewer); [0063] In accordance with some embodiments, the browser application 48 may be adapted to display a markup language page, such as page 74. Indeed, the browser 48 may be the equivalent to the browser 48 of the HMI.) In other words, “browser 48” as taught in MANN is merely some application which is capable of displaying markup pages. This means it must have the ability to at least read the pages from storage, analyze (parse) the pages for content, determine how the content should be displayed (layout), and cause a display device to provide the determined layout on a screen.
Accordingly, Applicant’s arguments specific to MANN are not persuasive.
Insofar as Applicant argues (see Response page 11) that “[n]either Klask nor Gibbs account for the deficiencies in Mann insofar as neither disclose the claimed browser engine, and in particular, the API component thereof, nor the claim [sic] web application 
As discussed above, MANN is not deficient with respect to the claimed browser engine or the extension library with an application programming interface (API) as claimed. 
While not separately argued above, MANN further teaches the web application containing one or more webpages ( [0048] the screen views are defined by appropriate code written in a markup language [0050] one or more separate interface screens…[0060] Multiple pages, such as page 74, may be stored in memory 72 for utilization in interfacing with a system or process) comprising at least one executable script ([0050] screens contain device elements uniquely programed to consider specific inputs, perform functions, and generate signals for specific outputs [0060] each such page will typically comprise screen instructions 78 and links 80 to pre-programmed functional modules or device elements… [0065] makes clear a variety of scripting technologies may be used) which is loaded into the browser engine (read, parsed), where the browser engine has previously been shown to provide the API to the web application for the intended result that the executable script within webpages of the web application receive and transmit data ( [0049] a particular function [of the interrelated device elements being viewed, interacted with in a particular web page] may correspond to writing to or reading from a register 32 of control/monitoring device 30 [0050] consider specific inputs, perform functions, and generate signals for specific outputs ) .
As previously explained, the only clear deficiencies in MANN is the explicit recitation of a graphics processing unit (GPU) which is taught in GIBBS (and has not been disputed by Applicant), and the explicit recitation of communicating via a serial interface.  While Examiner maintains that KLASK may be relied upon to reasonably teach this communication mechanism, as well as the API needed to receive and transmit data using this communication mechanism, additional art is now made of record to explain that it was known at the time of drafting MANN how to implement the device elements using ActiveX or .NET components, such that the device elements could communicate via a serial interface with a directly-connected PLC. 
Claim Interpretation
The instant application as originally filed describes the claimed engines (layout engine, render engine, scripting engine) in terms of the functions they provide without any additional implementation details in [0045-0046]. It is noted that, according the definition provided in the Microsoft Dictionary (2001, copy provided with previous Office action, page 562) a “web browser” is generally software that lets a user view HTML documents and access files, but which, at the time of the writing of the dictionary, could also provide access to documents on a local hard drive (also known as local storage); and execute small programs such as Java applets or ActiveX controls includes by programmers in the documents, some with the assistance of helper applications or plug-ins. Thus any teaching of a “browser” which is capable of reading a web page, analyzing (parsing) the web page, determining how it should appear on the screen (layout), causing the determined layout to appear on a screen (render), and executing small program instruction sets (scripting), is presumed to teach the claimed “browser engine consisting of a layout engine, a render engine, and a scripting engine” prior to execution, while an executing browser engine may additionally consist of any necessary extension libraries needed (e.g. for plug-in or helper applications) during run-time.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over MANN et al. (Pub. No.: US 2006/0277498 A1, previously cited) in view of GIBBS et al. (Pub. No.: US 2013/0191722 A1, previously cited) further in view of QUINTA et al. (Performance Assessment of DDE vs ActiveX in Manufacturing Environments. Presented at 4º Congresso Luso-Moçambicano de Engenharia. Maputo-Moçambique, 30 August -1 September 2005. Published in Tema 7: Automação e Electrónica. pp. 1011-1020, newly cited).
Regarding claim 1, MANN teaches the display device for graphical user interface (GUI) (FIG 2: HMI 26 [0059]; some operational details FIG 3; structural detail in FIG 4) in an embedded system (FIG 2 control/monitoring device 30; this is commensurate with instant application as originally filed [0005]) {the display device} comprising
a central processing unit (CPU) (processor 62) executing an operating system (OS 38) and a browser engine (application 40 includes browser 48 during run-time environment 14), the browser engine consisting of a page layout engine, a rendering engine (FIG 9 (194) user App displayed; [0085] screen views are transmitted to the HMI display for viewing, where screen views are defined by [0048] HTML language and device elements; thus browser necessarily can read, parse, and render the HTML), a scripting engine ([0037] scripting is used in the present framework …such as to build screen views without prior knowledge of either the functionality of device elements, or their interrelationships [0045] device elements [used on screen views] are adapted for use with various scripting languages [0065] makes clear that various scripting functions may be employed), and one or more extension libraries that provides an application programming interface for executable scripts to access services of the operating system ([0049] library 44 of available device elements…screen instructions may call upon the device elements for performing desired functions based on operator inputs; [0048] device elements (e.g. ActiveX controls) are served to the browser without serving the software components themselves; [0085] Upon loading the run-time components, the run-time environment loads the application as indicated at step 192. Loading the application instantiates all device elements required for the various views; interpreting the available methods or functions of the various device elements (see [0032]) as the “application library interface” which is provided by the library of available device elements);
a graphics processing rendering the GUI (FIG 6: rendering flow of browser 48 in HMI 26; note also [0068] a display manager 112 that interacts with an OS/GDI subsystem 120 and a suitable driver 122 to provide viewable content to the display hardware 64);
a volatile memory (RAM), storing executable code and operating data including the rendered GUI (memory 72 broadly includes working memory (see [0106] removes certain aspects of the device element from memory ( e.g., RAM), while maintaining the element instantiated and active
a non-volatile memory (memory 72), storing executable code and persistent data ([0059] computer programs, markup language page 74, control object library 44);
a graphical display (display 64) showing the GUI (some examples of configurable display elements in FIG 8) to a user (e.g. operator 60); and
a interface used for integration of the display device with the embedded system ([0058] HMI 26 direct connection to PC 46 direct data/content link 56 for transmitting/receiving data [0059] HMI also adapted to interface with industrial hardware such as PLC 94);
wherein a web application containing one or more webpages ([0048] the screen views are defined by appropriate code written in a markup language [0050] one or more separate interface screens…[0060] Multiple pages, such as page 74, may be stored in memory 72 for utilization in interfacing with a system or process) comprising at least one executable script ([0037] scripting is used in the present framework …such as to build screen views without prior knowledge of either the functionality of device elements, or their interrelationships [0045] device elements [used on screen views] are adapted for use with various scripting languages [0050] screens contain device elements uniquely programed to consider specific inputs, perform functions, and generate signals for specific outputs [0060] each such page will typically comprise screen instructions 78 and links 80 to pre-programmed functional modules or device elements… [0065] makes clear a variety of scripting technologies may be used ) is loaded into the browser engine ([0060] FIG 9 operator 60 powers on 188; OS loads run-time 190; run-time loads app 192; user app is displayed 194; steps 196-208 shows how application is updated responsive to user interface), the browser engine providing the an application programming interface (API) to the web application (as the device elements may be implemented and used within the screen views, the API must be provided so that the screen views can use the device elements) such that the executable script within webpages of the web application receive and transmit data over the interface (noting that the API in the extension library as claimed above is for accessing operating system services; assumption is providing communication over any interface is an operating system service; see [0060] … For example, the links 80 may cooperate with certain device elements 18 to facilitate display of system parameters and/or control of a related system or process… [0065-0066] [0065] Various alternatives to such ASP scripting might include Java service pages (.JSP scripting), CGI scripting, API scripting, and so forth …scripting including using ASP… scripting is used to access device elements, enumerate such elements to determine their identifies and properties, compile views that can be provided to the designer, and perform all such functions without prior knowledge of the application or device elements themselves and also without serving the actual code or device element themselves. [0068] The run-time engine 14 to also interacts with a controller/PLC access control module 116 and suitable driver 126 to provide access during interaction with any remote controllers or PLC's, particularly in automation context; to summarize, the user interacts with the controls displayed in the web page to change the operation of the associated devices via scripts).
MANN does not expressly disclose the communication with the PLC is via a serial interface or that HMI 26 includes a separate GPU for rendering the GUI. 
GIBBS is directed to (abstract) a method for enabling hardware acceleration of web applications and states [0005] A general purpose graphics processing unit (GPU) is a type of processor that has been specifically designed to perform compute intensive and graphics related computations. They can rapidly manipulate and alter memory in such a way so as to accelerate both image and non-image related computations. GPUs are used in embedded systems, mobile phones, personal computers, workstations, and game consoles, among other devices.
Thus, it would have been obvious to one having ordinary skill at the time the invention was effectively filed to modify the display device for displaying a GUI of an embedded device of MANN to include a GPU (as taught in GIBBS) specific for rendering the graphics of the web browser (the improvement of which is the goal of GIBBS), motivated by the clear teaching in GIBBS that at the time the invention was effectively filed, using GPUs for displays in embedded devices was known, and further, there are methods to improve the rendering of web applications using the available hardware in the embedded device.

QUINTA is primarily concerned with evaluating the timing for access and control of a PLC from a PC (collectively, the PC and monitor are analogous to the display device of MANN), in order to identify advantages and constraints of various solutions. 

    PNG
    media_image1.png
    671
    1187
    media_image1.png
    Greyscale
QUINTA describes the three interfacing methods to be tested on page 1012 which include three interfaces supplied by the PLC’s manufacturers: (1) a Windows program, that we will call ManufacturerDDE_Link. This Windows program works as a DDE (Dynamic Data Exchange) server allowing that other Windows programs, namely integration programs, became able to communicate with it through a DDE link. (2) Another interface supplied by manufacturers consists of a library of ActiveX controls and it could be used during the development of new integration programs (compile time). (3) … the development of two proprietary programs: a proprietary PLC program that can read and write in the RS232 communications board of the PLC and a user program that can read and write in PC Rs232 port.
As is clear in FIG 1, the PC and the PLC may be physically connected through an RS232 cable and communication is happening across a known serial interface.
QUINTA briefly describes the history of communications protocols (specific in a Windows environment) on pages 1013-1014. Of particular relevance is the following: With the release of Visual Studio.Net, Microsoft introduces the .Net Framework, this technology is rapidly replacing the software based on the COM technology, having as main advantages the liberty for choosing programming languages, easiness to make databases available on internet with Web Services and .NET is backwards compatible with COM, DDE, OLE, ActiveX, etc… .
A graphic of the results of the benchmarking can be seen in FIG 2 on page 1014, with the ActiveX having the longest transmission time (T2=750 ms) and the proprietary code having the shortest transmission time (T1=22 ms).
QUINTA summarizes the findings on page 1018: This choice of the best solution must have in account the speed of data exchange, its reliability, the time and cost of development of informatics applications based in these hypotheses, easiness of software reuse, and its portability. … When developing new integration tools to automation and manufacturing systems, unless when the transmission time is a fundamental factor, ActiveX controls are the most complete solution.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of MANN-GIBBS and QUINTA before them, to have combined MANN-GIBBS (communicating between a display device and a PLC (embedded system) without explicitly describing serial interface) and QUINTA (teaching three different serial communication protocols between a PC and a PLC) and arrived at the claimed invention (a serial interface used for integration of the display device with the embedded system such that the executable script within webpages of the web application (which are controlling ActiveX components as device elements) receive and transmit data over the serial interface), motivated by the express teaching in QUINTA on page 1018: When developing new integration tools to automation and manufacturing systems, unless when the transmission time is a fundamental factor, ActiveX controls are the most complete solution {for communicating over serial interface with embedded PLC controller}.
Regarding dependent claim 2, incorporating the rejection of claim 1, MANN further teaches wherein the graphical display has a touch input device attached to it ([0045] … upon interaction with the HMI by reference to the screen views (e.g., pressing a button, touching a location of a screen, and the like; [0049] …the operator may provide initiating inputs by touching a location on a touch screen…).
Regarding dependent claim 4, incorporating the rejection of claim 1, MANN further teaches additionally comprising general purpose input and output (GPIO) lines for integration with the embedded system (e.g. the communication with the PLC as discussed in claim 1).
Regarding dependent claim 5, incorporating the rejection of claim 4, MANN further suggests (without using identical language) wherein additionally the API is provided by the web browser to the web application such that the executable scripts within the web application can check and assert a state of the GPIO lines ([0049] device elements may include functionality by which they read from or write to specific memory or registers of memory, typically in other devices (but which could also be within the HMI). … an object simply accesses a piece of data (e.g., a state of a component as determined by a sensor), and generates an output signal to write a value corresponding to the state of a different networked device. … the operator is enabled to interact with a process, typically to change screen views, write to registers, or command the generation of other output or control signals). 
Regarding dependent claim 6, incorporating the rejection of claim 1, MANN further teaches additionally comprising a wired network interface or a wireless network interface ([0034]  run-time environment typically operates using a communications subsystem 20. The communications subsystem 20 is adapted to interconnect the device elements 18. … may include a range of software, hardware and firmware that send data to and receive data from external circuits, such as PLC's, other computers, networks, satellites, sensors, actuators, and so forth).
Claims 10-12, 14-19 are rejected under 35 USC 103 as unpatentable over MANN in view of QUINTA.
Regarding claim 10, MANN teaches the method for creating a graphical user interface (GUI) of an embedded system in a display device and built-in browser engine (e.g. the structural elements taught in MANN as discussed in claim 1 above) {the method} comprising (FIG 9, generally): 
loading executable code of an operating system, and the browser engine with extension libraries from a non-volatile memory into a volatile memory for execution by a processor ([0085] operator powers up HMI, which activates the operating system 38 which loads the run-time components…includes opening and executing all device elements that are required for the various screen views accessible and viewable on the HMI, as well as any device elements that do not include viewable properties; note that as discussed in claim 1, the screen views are provided using a browser, thus initiating run-time must necessarily initiate the browser by loading it into working memory), the browser engine comprising a page layout engine, a rendering engine, a scripting engine, and one or more extension libraries that provides an application programming interface for executable scripts to access services of the operating system (elements as taught by MANN in rejection of claim 1);
loading a web application into the browser engine ([0085] loading run-time components (in Figure 9, “Runtime loads App”)… includes opening and executing all device elements that are required for the various screen views accessible and viewable on the HMI, as well as any device elements that do not include viewable properties; “User App displayed”), the web application one or more webpages ([0048] the screen views are defined by appropriate code written in a markup language [0050] one or more separate interface screens…[0060] Multiple pages, such as page 74, may be stored in memory 72 for utilization in interfacing with a system or process) each comprising at least one executable script ([0037] scripting is used in the present framework …such as to build screen views without prior knowledge of either the functionality of device elements, or their interrelationships [0045] device elements [used on screen views] are adapted for use with various scripting languages [0050] screens contain device elements uniquely programed to consider specific inputs, perform functions, and generate signals for specific outputs [0060] each such page will typically comprise screen instructions 78 and links 80 to pre-programmed functional modules or device elements… [0065] makes clear a variety of scripting technologies may be used); and
providing an the application programming interface (API) within the browser engine to the web application (as the device elements may be implemented and used within the screen views, an API must be provided so that the screen views can use the device elements, otherwise the screen views would be unable to access the functions/methods provided) such that the executable script within the webpages of the web application receive and transmit data over the  interface (noting that the API in the extension library as claimed above is for accessing operating system services; assumption is providing communication over any interface is an operating system service; see [0060] … For example, the links 80 may cooperate with certain device elements 18 to facilitate display of system parameters and/or control of a related system or process… [0065-0066] [0065] Various alternatives to such ASP scripting might include Java service pages (.JSP scripting), CGI scripting, API scripting, and so forth …scripting including using ASP… scripting is used to access device elements, enumerate such elements to determine their identifies and properties, compile views that can be provided to the designer, and perform all such functions without prior knowledge of the application or device elements themselves and also without serving the actual code or device element themselves. [0068] The run-time engine 14 to also interacts with a controller/PLC access control module 116 and suitable driver 126 to provide access during interaction with any remote controllers or PLC's, particularly in automation context; to summarize, the user interacts with the controls displayed in the web page to change the operation of the associated devices via scripts).
MANN does not expressly disclose the communication with the PLC is via a serial interface. Incorporating the teachings of QUINTA for at least the reasons discussed in the rejection of claim 1 cures this deficiency.
Regarding dependent claim 11, incorporating the rejection of claim 10, MANN in view of QUINTA, combined at least for the reasons discussed above, further teaches calling an API function from within at least one of the executable scripts of the web application to receive data over the serial interface and changing at least one visual characteristic of at least one GUI element within the web application (as noted in rejection of claim 10, MANN teaches updating the screen view; see also MANN [0100] in accordance with present techniques, the property frame 270 may facilitate the incorporation of a tag or label (for identification of the device element), a physical address (for designating the location of related sensors and/or actuators), a dynamic visual component ( e.g., logic to change graphic colors based on certain inputs), operational logic, and so forth, relying on QUINTA to explicitly teach communicating with serial interface).
Regarding dependent claim 12, incorporating the rejection of claim 10, MANN in view of QUINTA, combined at least for the reasons discussed above, further teaches calling an API function from within at least one of the executable scripts of the web application to send data over the serial interface in response to a user touching a screen region occupied by a GUI element (MANN [0045] … upon interaction with the HMI by reference to the screen views (e.g., pressing a button, touching a location of a screen, and the like; [0049] …the operator may provide initiating inputs by touching a location on a touch screen…; interpreting “GUI element” as the device objects displayed in the interface which represent the controls (some examples in FIG 8) and relying on QUINTA to teach the serial interface).
Regarding dependent claim 14, incorporating the rejection of claim 10, MANN further teaches receiving an identifier of an addressable property of a GUI element, receiving a new value for the addressable property, and updating the addressable property with the new value (FIG 12 shows the property editor during configuration of HMI for components to be displayed; [0100] a user may utilize the property frame 270 to link a device element including a representative graphic ( e.g., a compressor graphic) to an I/O address in a PLC communicating with a status sensor. For example, if the equipment is running, the graphic may be green. Alternatively, if the equipment is down, the graphic may be red.).
Regarding dependent claim 15, incorporating the rejection of claim 10, MANN in view of QUINTA, combined at least for the reasons discussed above, further teaches calling a function of at least one of the executable scripts within the web application in response to a data transmission over the serial interface (QUINTA teaches receiving serial interface data generally; MANN teaches [0067] the access module 106 is called by the server module 42 to process code flagged by ASP extensions… can be used to control device elements may perform computations, control functions, locating functions, in various processing that is simply not viewed by the user
Regarding dependent claim 16, incorporating the rejection of claim 10, MANN further teaches wherein the display device contains general-purpose input and output (GPIO) lines (e.g. communication generally to PLC), the method further comprising providing the API for the executable scripts of the web application such that the executable scripts can check and assert a state of the GPIO lines ([0049] device elements may include functionality by which they read from or write to specific memory or registers of memory, typically in other devices (but which could also be within the HMI). … an object simply accesses a piece of data (e.g., a state of a component as determined by a sensor), and generates an output signal to write a value corresponding to the state of a different networked device. … the operator is enabled to interact with a process, typically to change screen views, write to registers, or command the generation of other output or control signals).
Regarding dependent claim 17, incorporating the rejection of claim 10, MANN further teaches calling an API function from within at least one of the executable scripts of the web application to determine a state of an input line and changing at least one visual characteristic of at least one GUI element within the web application (probing the PLC as previously discussed [0100] if the equipment is running, the graphic may be green. Alternatively, if the equipment is down, the graphic may be red).
Regarding dependent claim 18, incorporating the rejection of claim 10, MANN further teaches calling an API function from within at least one of the executable scripts of the web application to assert a state of an output line in response to a user touching a screen region occupied by a GUI element (screen is updated in response to user interaction (FIG 9) which includes the user touching a visual representation (object) device (see discussion claim 2) [0049] device elements may include functionality by which they read from or write to specific memory or registers of memory, typically in other devices (but which could also be within the HMI). … an object simply accesses a piece of data (e.g., a state of a component as determined by a sensor), and generates an output signal to write a value corresponding to the state of a different networked device. … the operator is enabled to interact with a process, typically to change screen views, write to registers, or command the generation of other output or control signals)
Regarding dependent claim 19, incorporating the rejection of claim 10, MANN further teaches calling a function of at least one of the executable scripts within the web application in response to a change in a state of an input line (see [0049]).
Claims 3 and 7 are rejected under 35 USC 103 as unpatentable over MANN in view of GIBBS, further in view of QUINTA as applied to claim 1 above, further in view of KLASK (Pub. No.: US 2007/0106928 A1, previously cited).
Regarding dependent claim 3, incorporating the rejection of claim 1, MANN does not appear to expressly disclose additionally comprising circuitry configured to drive an audio speaker. 
KLASK is directed to (abstract) In an embedded system, for instance in a household appliance, in addition to the usual embedded microprocessor/microcontroller there is provided another processor which actually executes a user interface HTML document for accepting user input… KLASK may be relied upon to teach the display device additionally comprising circuitry configured to drive an audio speaker ([0011] objects are, e.g., push buttons, pop-up lists, and other sorts of visual (or aural) indicators; in order for an aural indicator to be recognized by the user, sound must be generated and output (e.g. through a speaker).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of MANN in view of GIBBS, further in view of QUINTA and KLASK before them, to have combined MANN in view of GIBBS, further in view of QUINTA (providing an HTML-based GUI for an embedded system ) and KLASK (providing an HTML-based GUI for an embedded system which provides not only visual indicators, but aural indicators as well) and arrived at the display device additionally comprising circuitry configured to drive an audio speaker with a predictable and reasonable expectation of success, the combination motivated by the simple result of not requiring the user to be always looking at the screen in order to be informed.
Regarding dependent claim 7, incorporating the rejection of claim 1, MANN in view of in view of GIBBS, further in view of QUINTA and KLASK as combined above, further suggests wherein additionally the API is provided by the web browser to the web application such that the executable scripts within the web application can execute commands of the operating system (noting that the instant application as filed provides no specific definition of an operating system nor any examples of a command; thus where (as discussed in claim 3 above) aural output is to be provided to the user as taught in KLASK, the operating system will provide an appropriate 
Claim 20 is rejected under 35 USC 103 as unpatentable over MANN in view of QUINTA, further in view of KLASK.
Regarding dependent claim 20, incorporating the rejection of claim 10, MANN suggests wherein the API for the executable scripts of the web application is provided such that the executable scripts can execute commands of the operating system (noting that the instant application as filed provides no specific definition of an operating system nor any examples of a command; note also the sequence of operations in FIG 9 of MANN which includes the OS receiving notification of interaction with the user interface, after which the OS informs the runtime app; if the OS can perform the command itself (e.g. close the application), it would do so). However, should Applicant not find this a suitable teaching, KLASK as discussed in the rejections of claims 3 and 7 above cures any deficiency (e.g. if aural output is to be provided to the user as taught in KLASK, the operating system will provide an appropriate function/mechanism for generating the aural output).
Claims 8 and 9 are rejected under 35 USC 103 as unpatentable over MANN in view of in view of GIBBS, further in view of QUINTA as applied to claim 1, further in view of EMBEDDED (Serial Protocols Compared. Technical article posted 31 May 2002 at embedded.com. Retrieved from [https://www.embedded.com/serial-protocols-compared] on [31 August 2021]. 10 pages).
Regarding dependent claims 8 and 9, each incorporating the rejection of claim 1, MANN in view of in view of GIBBS, further in view of QUINTA, combined at least for the reasons discussed above, does not appear to expressly disclose the serial interface is a Universal Asynchronous Receiver/Transmitter (UART) interface or a Serial Peripheral Interface (SPI). GIBBS teaches only that the serial interface is some communication protocol across a wired RS-232 connection.
EMBEDDED states on page 1 “Many serial communication interfaces compete for use in embedded systems. The right serial interface for your system depends on several key 
EMBEDDED also describes Serial Peripheral Interface (SPI) as a synchronous serial bus that is present on many Motorola microcontrollers (starting page 4). Note page 5 lists some advantages and disadvantages of SPI.
EMBEDDED also describes other interface protocols, then provides a comparison table on page 6. The purpose of the table is to “help {the reader} decide which serial interface is proper for [a] current embedded design” suggesting that a designer may select from the group of known serial interfaces the one which is most suitable (has the best advantages) for their particular needs.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of MANN in view of in view of GIBBS, further in view of QUINTA (teaching a need for a serial interface communication protocol for an embedded device) and EMBEDDED (teaching different serial interface communication protocols for embedded devices, each with different advantages and disadvantages) before them, to combine the method operating on the device of MANN in view of in view of GIBBS, further in view of QUINTA with the teachings of EMBEDDED to obtain the serial interface is a Universal Asynchronous Receiver/Transmitter (UART) interface or a Serial Peripheral Interface (SPI) under the rationale of it being “obvious to try” each potential solution, the ability to pursue the known potential solutions being well within the skill of an ordinary practitioner of the embedded system design, the results being clearly predictable and having a reasonable expectation of success (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Amy M Levy/Primary Examiner, Art Unit 2179